Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 23, 2016

                                    No. 04-16-00349-CV

                        Lee Nick MCFADIN, III and Sandra C. Saks,
                                     Appellants

                                              v.

Marcus P. ROGERS, in his capacity as Interim Trustee of the Saks Children Family Trust a/k/a
                                        ATFL&L,
                                        Appellees

                      From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2011-PC-3466-A
                      Honorable Polly Jackson Spencer, Judge Presiding


                                       ORDER
        The clerk’s record was due on August 31, 2016. On September 22, 2016, the Probate
Court Clerk filed a notification of late record and requested an extension of time to file the
clerk’s record until November 1, 2016.
       The clerk’s request is GRANTED. The clerk’s record is due on November 1, 2016.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court